FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 1, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
TORREY V. BANKS,

      Plaintiff - Appellant,

v.                                                          No. 16-1276
                                                  (D.C. No. 1:13-CV-02599-KLM)
CAPTAIN KATZENMEYER,                                         (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________

      Torrey V. Banks, proceeding pro se, appeals the district court’s order

dismissing his 42 U.S.C. § 1983 action against Captain Katzenmeyer for failure to

prosecute. The district court’s dismissal was without prejudice, but we have

jurisdiction under 28 U.S.C. § 1291 because the order of dismissal effectively closed

the case. See Amazon, Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1275 (10th Cir. 2001)

(“Although a dismissal without prejudice is usually not a final decision, where the



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
dismissal finally disposes of the case so that it is not subject to further proceedings in

federal court, the dismissal is final and appealable.”). We affirm.

                                  I.     Background

      While Banks was a prisoner in the custody of the Colorado Department of

Corrections (CDOC), he filed a pro se civil rights action under § 1983, alleging that

dozens of CDOC’s employees violated his constitutional rights in a multitude of

ways. The district court dismissed all claims against all parties. Banks then secured

counsel and appealed the dismissal of only one claim: his First Amendment claim

that Katzenmeyer and two other corrections officers retaliated against him for filing

prison grievances. In case number 15-1091, this court reversed and remanded with

respect to the retaliation claim against Katzenmeyer but affirmed as to the remaining

defendants. Banks v. Katzenmeyer, 645 F. App’x 770, 774 (10th Cir. 2016).

      On remand, the district court was unable to contact Banks to apprise him of

deadlines and upcoming proceedings because he failed to update his address as

required by the local rules of practice. See D.C.COLO.LCivR 5.1(c);

D.C.COLO.LAttyR 5(c). Thus, court mailings were returned as undeliverable. And

Banks himself did not contact the district court or otherwise pursue his remaining

claim. Consequently, the district court issued an order to show cause—noting its

lack of formal or informal contact with Banks for close to a year and directing him to

show cause why the case should not be dismissed for failure to prosecute or, in the

alternative, to file a written notice of address change. When Banks failed to respond

by the designated deadline, the district court concluded he had abandoned his lawsuit

                                            2
and dismissed the claim without prejudice for failure to prosecute. In so doing, the

district court cited Fed. R. Civ. P. 41(b) and applied the pertinent factors under our

caselaw.

                                    II.    Analysis

      Banks now asks us to reverse the district court’s dismissal order in the

interests of justice. He argues that his appellate lawyer provided negligent

representation because he was supposed to serve as Banks’s attorney at all stages of

the litigation and only advised him of his inability to represent him on remand after

the deadline to respond to the show-cause order. According to Banks, these

circumstances constitute excusable neglect.

      Because Banks is proceeding pro se, “we construe his pleadings liberally.”

Ledbetter v. City of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003). We make some

allowances for deficiencies, such as unfamiliarity with pleading requirements, failure

to cite appropriate legal authority, and confusion of legal theories. See Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we “cannot

take on the responsibility of serving as [his] attorney in constructing arguments and

searching the record.” Id.

      Banks has not satisfied the highly deferential standard that applies here. “We

review an order of dismissal for failure to prosecute under an abuse-of-discretion

standard.” Rogers v. Andrus Transp. Servs., 502 F.3d 1147, 1152 (10th Cir. 2007).

A district court abuses its discretion if it “makes a clear error of judgment or exceeds

the bounds of permissible choice in the circumstances.” Ecclesiastes 9:10-11-12,

                                           3
Inc. v. LMC Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007) (alterations and

internal quotation marks omitted). Whether a dismissal is justified depends on the

procedural history of a case. Rogers, 502 F.3d at 1152. “A district court

undoubtedly has discretion to sanction a party for failing to prosecute . . . a case, or

for failing to comply with local or federal procedural rules.” AdvantEdge Bus. Grp.

v. Thomas E. Mestmaker & Assocs., 552 F.3d 1233, 1236 (10th Cir. 2009) (internal

quotation marks omitted).

      The dismissal here was well within the district court’s authority. Federal Rule

of Civil Procedure 41(b) authorizes the involuntary dismissal of an action “[i]f the

plaintiff fails to prosecute or to comply with [the Federal Rules of Civil Procedure]

or a court order.” Fed. R. Civ. P. 41(b). Courts can dismiss actions sua sponte for

failure to prosecute. Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)

(“Although the language of Rule 41(b) requires that the defendant file a motion to

dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua

sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure

or court[s’] orders.”). If the dismissal is with prejudice, the district court must apply

the factors we listed in Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992)—

namely, “(1) the degree of actual prejudice to the defendant”; (2) “the amount of

interference with the judicial process”; (3) the litigant’s culpability; (4) whether the

court warned the noncomplying litigant that dismissal of the action was a likely

sanction; and (5) “the efficacy of lesser sanctions.” Id. at 921 (internal quotation



                                            4
marks omitted). But if the dismissal is without prejudice, such an analysis is not

necessary. See AdvantEdge, 552 F.3d at 1236.

      “[T]he need to prosecute one’s claim (or face dismissal) is a fundamental

precept of modern litigation . . . .” Rogers, 502 F.3d at 1152. The district court went

to great lengths to articulate the ways in which Banks failed to comply with this

precept. It explained that he did not (1) respond to the order to show cause or

(2) notify the court of his change of address as required by the local rules, even

though his past actions show he was aware of the requirement. In addition, it did

more than is required for a dismissal without prejudice when it recited and applied

the Ehrenhaus factors.

      Furthermore, the record does not support Banks’s contention that his appellate

attorney agreed to represent him on remand; to the contrary, the fee agreement

submitted to the district court, on its face, covers only his civil appeal in case number

15-1091 and explains that a separate fee agreement is required should the client

require representation on other cases. Regardless, the appellate attorney sent a letter

confirming he was not going to represent Banks on remand seventeen days before the

district court issued its dismissal order and a month before final judgment was

entered. Yet Banks did not contact the court to explain his situation or otherwise

pursue his § 1983 claim during that time frame.




                                            5
                                  III.   Conclusion

      Under these circumstances, the district court did not abuse its discretion in

dismissing Banks’s claim without prejudice. We therefore affirm the dismissal order.

Banks’s motion for leave to proceed without prepayment of costs and fees is granted.


                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           6